UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-21762 Gateway Tax Credit Fund III Ltd. (Exact name of Registrant as specified in its charter) Florida 59-3090386 (State or other jurisdiction of incorporation or organization) (IRS Employer No.) 880 Carillon Parkway St. Petersburg,Florida33716 (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (727)567-1000 Indicate by check mark whether the Registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES[X] NO[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). YES[X] NO[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] PART I - Financial Information Item 1. Financial Statements Balance of this page intentionally left blank. GATEWAY TAX CREDIT FUND III LTD. (A Florida Limited Partnership) BALANCE SHEETS (Unaudited) SERIES 7 SERIES 8 SERIES 9 September 30, March 31, September 30, March 31, September 30, March 31, ASSETS Current Assets: Cash and Cash Equivalents $ Total Current Assets Total Assets $ LIABILITIES AND PARTNERS' DEFICIT Current Liabilities: Payable to General Partners $ Distribution Payable Total Current Liabilities Long-Term Liabilities: Payable to General Partners Partners' (Deficit) Equity: Limited Partners - 10,395, 9,980, and 6,254 units for Series 7, 8, and 9, respectively, at September 30, 2011 and March 31, 2011 ) General Partners ) ) Total Partners' Deficit ) Total Liabilities and Partners' Deficit $ See accompanying notes to financial statements. GATEWAY TAX CREDIT FUND III LTD. (A Florida Limited Partnership) BALANCE SHEETS (Unaudited) SERIES 10 SERIES 11 TOTAL SERIES 7 - 11 September 30, March 31, September 30, March 31, September 30, March 31, ASSETS Current Assets: Cash and Cash Equivalents $ Total Current Assets Investments in Project Partnerships, net Total Assets $ LIABILITIES AND PARTNERS' DEFICIT Current Liabilities: Payable to General Partners $ Distribution Payable Total Current Liabilities Long-Term Liabilities: Payable to General Partners Partners' (Deficit) Equity: Limited Partners - 5,043 and 5,127 units for Series 10 and 11, respectively, at September 30, 2011 and March 31, 2011 ) General Partners ) ) ) Total Partners' (Deficit) Equity ) Total Liabilities and Partners' Deficit $ See accompanying notes to financial statements. GATEWAY TAX CREDIT FUND III LTD. (A Florida Limited Partnership) STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) SERIES 7 SERIES 8 SERIES 9 Revenues: Distribution Income $ - $ Total Revenues - Expenses: Asset Management Fee - General Partner General and Administrative: Other Amortization - 73 - Total Expenses Loss Before Equity in Loss of Project Partnerships and Other Income ) Equity in Loss of Project Partnerships - ) - Gain on Sale of Project Partnerships - - - Interest Income 27 8 6 7 6 4 Net (Loss) Income $ ) $ $ ) $ ) $ ) $ ) Allocation of Net (Loss) Income: Limited Partners $ ) $ $ ) $ ) $ ) $ ) General Partners ) (4 ) ) 40 ) $ ) $ $ ) $ ) $ ) $ ) Net (Loss) Income Per Limited Partnership Unit $ ) $ $ ) $ ) $ ) $ ) Number of Limited Partnership Units Outstanding See accompanying notes to financial statements. GATEWAY TAX CREDIT FUND III LTD. (A Florida Limited Partnership) STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) SERIES 10 SERIES 11 TOTAL SERIES 7 - 11 Revenues: Distribution Income $ Total Revenues Expenses: Asset Management Fee - General Partner General and Administrative: General Partner - Other Amortization - 73 Total Expenses Loss Before Equity in Loss of Project Partnerships and Other Income ) Equity in Loss of Project Partnerships ) Gain on Sale of Project Partnerships - - Interest Income 4 5 11 7 54 31 Net (Loss) Income $ ) $ ) $ $ ) $ ) $ ) Allocation of Net (Loss) Income: Limited Partners $ ) $ ) $ $ ) $ ) $ ) General Partners ) ) ) $ ) $ ) $ $ ) $ ) $ ) Net (Loss) Income Per Limited Partnership Unit $ ) $ ) $ $ ) Number of Limited Partnership Units Outstanding See accompanying notes to financial statements. GATEWAY TAX CREDIT FUND III LTD. (A Florida Limited Partnership) STATEMENTS OF OPERATIONS FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) SERIES 7 SERIES 8 SERIES 9 Revenues: Distribution Income $ Total Revenues Expenses: Asset Management Fee - General Partner General and Administrative: Other Amortization - Total Expenses Loss Before Equity in Loss of Project Partnerships and Other Income ) Equity in Loss of Project Partnerships - ) - Gain on Sale of Project Partnerships - - Interest Income 48 13 12 13 10 6 Net Income (Loss) $ $ $ ) $ ) $ $ ) Allocation of Net Income (Loss): Limited Partners $ $ $ ) $ ) $ $ ) General Partners ) ) $ $ $ ) $ ) $ $ ) Net Income (Loss) Per Limited Partnership Unit $ $ $ ) $ ) $ $ ) Number of Limited Partnership Units Outstanding See accompanying notes to financial statements. GATEWAY TAX CREDIT FUND III LTD. (A Florida Limited Partnership) STATEMENTS OF OPERATIONS FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) SERIES 10 SERIES 11 TOTAL SERIES 7 - 11 Revenues: Distribution Income $ Total Revenues Expenses: Asset Management Fee - General Partner General and Administrative: General Partner - Other Amortization - Total Expenses Loss Before Equity in Loss of Project Partnerships and Other Income ) Equity in Loss of Project Partnerships ) Gain on Sale of Project Partnerships - - Interest Income 8 9 20 12 98 53 Net (Loss) Income $ ) $ ) $ $ ) $ $ ) Allocation of Net (Loss) Income: Limited Partners $ ) $ ) $ $ ) $ $ ) General Partners ) ) ) $ ) $ ) $ $ ) $ $ ) Net (Loss) Income Per Limited Partnership Unit $ ) $ ) $ $ ) Number of Limited Partnership Units Outstanding See accompanying notes to financial statements. GATEWAY TAX CREDIT FUND III LTD. (A Florida Limited Partnership) STATEMENTS OF PARTNERS’ EQUITY (DEFICIT) FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) SERIES 7 SERIES 8 Limited General Limited General Partners Partners Total Partners Partners Total Balance at March 31, 2010 $ ) $ $ ) $ ) $ ) $ ) Net Income (Loss) Distributions ) - ) - - - Balance at September 30, 2010 $ ) $ $ ) $ ) $ ) $ ) Balance at March 31, 2011 $ ) $ $ ) $ ) $ ) $ ) Net Income (Loss) ) ) Distributions ) - ) ) - ) Balance at September 30, 2011 $ ) $ $ ) $ ) $ $ ) See accompanying notes to financial statements. GATEWAY TAX CREDIT FUND III LTD. (A Florida Limited Partnership) STATEMENTS OF PARTNERS’ EQUITY (DEFICIT) FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) SERIES 9 SERIES 10 Limited General Limited General Partners Partners Total Partners Partners Total Balance at March 31, 2010 $ ) $ ) $ ) $ $ ) $ Net Loss ) Balance at September 30, 2010 $ ) $ ) $ ) $ ) $ ) $ ) Balance at March 31, 2011 $ ) $ ) $ ) $ ) $ ) $ ) Net Income (Loss) ) ) Distributions ) - ) ) - ) Balance at September 30, 2011 $ ) $ $ ) $ ) $ ) $ ) See accompanying notes to financial statements. GATEWAY TAX CREDIT FUND III LTD. (A Florida Limited Partnership) STATEMENTS OF PARTNERS’ EQUITY (DEFICIT) FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) SERIES 11 TOTAL SERIES 7 - 11 Limited General Limited General Partners Partners Total Partners Partners Total Balance at March 31, 2010 $ $ ) $ $ ) $ ) $ ) Net Loss ) Distributions - - - ) - ) Balance at September 30, 2010 $ $ ) $ $ ) $ ) $ ) Balance at March 31, 2011 $ ) $ ) $ ) Net Income Distributions ) - ) ) - ) Balance at September 30, 2011 $ ) $ $ ) See accompanying notes to financial statements. GATEWAY TAX CREDIT FUND III LTD. (A Florida Limited Partnership) STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) SERIES 7 SERIES 8 Cash Flows from Operating Activities: Net Income (Loss) $ $ $ ) $ ) Adjustments to Reconcile Net Income (Loss) to Net Cash Used in Operating Activities: Amortization - - - Equity in Loss of Project Partnerships - - - Gain on Sale of Project Partnerships ) ) ) - Distribution Income ) Changes in Operating Assets and Liabilities: Increase (Decrease) in Payable to General Partners ) ) Net Cash Used in Operating Activities ) Cash Flows from Investing Activities: Distributions Received from Project Partnerships Net Proceeds from Sale of Project Partnerships - Net Cash Provided by Investing Activities Increase (Decrease) in Cash and Cash Equivalents ) ) Cash and Cash Equivalents at Beginning of Year Cash and Cash Equivalents at End of Period $ Supplemental disclosure of non-cash activities: Increase in Distribution Payable $ $ $ $
